ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-163632 Dated March 9, 2010 Royal Bank of Canada Autocallable Optimization Securities with Contingent Protection Linked to the common stock of General Electric Company due on or about March 15, 2011 Tactical Strategy for Flat or Bullish Markets Investment Description Autocallable Optimization Securities with Contingent Protection are senior unsecured debt securities issued by Royal Bank of Canada (the “Securities”) with returns linked to the performance of the common stock of General Electric Company (the “Underlying Stock”). The Securities are designed for investors who anticipate that the price of the Underlying Stock will be at or above the Starting Price on any Observation Date (as described below).The Securities will be automatically called for the principal amount plus an amount based on the applicable Call Return Rate if the closing price per share of the Underlying Stock on any Observation Date is equal to or greater than the Starting Price. If the Securities are called, you will receive the Call Price (as described below). You will receive a positive return on your Securities only if the Underlying Stock closes at a price equal to or above the Starting Price on any Observation Date, including the final Observation Date. If the Securities have not been called, and the Underlying Stock closes below the applicable Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price of the Underlying Stock below the Starting Price. Investors will not receive any interest payments during the term of the Securities. Investing in the Securities involves significant risks. You may lose some or all of your principal. The contingent protection feature applies only if you hold the Securities to maturity. Any payment on the Securities, including any principal protection, is subject to the creditworthiness of Royal Bank of Canada. Features Key Dates q Tactical Investment Opportunity—If you believe the price of the Underlying Stock will increase over the term of the Securities but are unsure about the exact timing or magnitude of the increase, the Securities provide a potential opportunity to generate returns based on this market view. The Securities will be automatically called for the principal amount plus an amount based on the applicable Call Return Rate if the closing price of the Underlying Stock on any Observation Date is equal to or greater than the Starting Price. If the Securities are not called, investors will have downside market exposure to the price of the Underlying Stock at maturity, subject to the contingent protection feature. q Contingent Protection Feature— If you hold the Securities to maturity, the Securities are not called on the final Observation Date and the price of the Underlying Stock is above or equal to the Trigger Price on the final Observation Date, you will receive 100% of your principal, subject to the creditworthiness of Royal Bank of Canada. If the Underlying Stock closes below the Trigger Price on the final Observation Date, your investment will be exposed to the negative Underlying Return. Trade Date1March 9, 2010 Settlement Date1March 12, 2010 Final Observation Date2 March 9, 2011 Maturity Date2 March 15, 2011 1 Expected.In the event that we make any change to the expected Trade Date and Settlement Date, the final Observation Date and Maturity Date will be changed so that the stated term of the Securities remains approximately the same. 2 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Securities – Market Disruption Events” in the accompanying product prospectus supplement no. UBS-AOS-1. Security Offering We are offering Autocallable Optimization Securities with Contingent Protection linked to the Common Stock of General Electric Company.The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. Underlying Stock Bloomberg Symbol Term Call Return Rate* Starting Price** Trigger Price CUSIP ISIN Common Stock of General Electric Company GE Approximately 1 year 13.00% to 17.00% · 75% of the Starting Price 78009C787 US78009C7873 *Annualized. The actual Call Return Rate per $10 in principal amount of the Securities will be determined on the Trade Date. ** The actual Starting Price for the Securities will be determined on the Trade Date. See “Additional Information about Royal Bank of Canada and the Securities” in this free writing prospectus. The Securities will have the terms specified in the prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010, product prospectus supplement no. UBS-AOS-1 dated March 8, 2010 and this free writing prospectus. See “Key Risks” in this free writing prospectus and “Risk Factors” in the accompanying product prospectus supplement no. UBS-AOS-1 for risks related to investing in the Securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product prospectus supplement no.
